Order of the Court: The petitions by the Administrator of the Attorney Registration and Disciplinary Commission and respondent Robert Fred Lisco for leave to file exceptions to the report and recommendation of the Review Board are allowed. Respondent is suspended from the practice of law for one year and until he makes restitution to Anna Rosemarie Banweg in the amount of $11,448.16 plus interest. Suspension effective October 9, 2007. Respondent Robert Fred Lisco shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.